DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 14, 2022 has been entered.  Claims 1-12 and 14-18 are pending in the application; claims 1-9 and claim 15 remain withdrawn; claim 13 remains cancelled.  Examiner acknowledges Applicant’s addition of new claims 16-18. 
Examiner notes once more that possible claim amendment concepts were discussed in the interview held on July 19, 2021, including suggestions of either a more explicit recitation of 1) how the algorithm carries out meal pattern determination or 2) how the system delivers medication differently in different stages; however, neither of these inventive concepts were provided in the most recent amendments.  Examiner has provided additional comments in the Response to Arguments section which provide guidance on potentially amending to move further towards achieving patentability in light of the concepts presented in the most recent amendments.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0077 recites: “If the system is in a meal-mode, the system will proceed to step 340…” This contradicts what is shown in Fig. 3A, wherein if a system proceeds to step 340 only in a non-meal mode.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Fischl (U.S. 2016/0030670 A1) (hereinafter – Fischl)
Hayter (U.S. 2018/0271418 A1) (hereinafter – Hayter)
Say et al. (U.S. 2008/0033271 A1) (hereinafter – Say)
Petisce et al. (US 20140379273 A1) (hereinafter – Petisce).
	Re. Claim 10: Fischl teaches a system for outputting an indication of an optimal time to deliver a dose of glucagon (Abstract, "Embodiments of the invention provide a system and method for administering a pharmaceutical to an individual through a dispenser control system;" paragraph 0041, "...the algorithm can compute and deliver the optimal insulin (and potentially glucagon)"), 
the system comprising: 
a glucose sensor configured to output glucose data related to a concentration of glucose in the bloodstream of a patient (Paragraph 0025, "The one or more sensors 102 may be a blood glucose level sensor configured to sense one or more indications of a blood glucose level of a patient 108"); 
a glucagon pump (Fig. 1, a pump 122, capable of dispensing glucagon, as discussed in paragraph 0041 cited previously); 
a memory containing machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of delivering glucagon (Fig. 1, a memory 112); and 
a control system coupled to the memory comprising one or more processors (Fig. 1, a controller 106), 
the control system configured to execute the machine executable code to cause the processor to: 
store, in the memory, a model for determining an optimal time to inject glucagon based on a predicted blood glucose level (Paragraph 0041, "... a second non-limiting example algorithm, as shown
n equation (2) below, may be integrated into the controller 106 of the dispenser control system 100... the algorithm can compute and deliver the optimal insulin (and potentially glucagon) waveform...");
receive, from the glucose sensor, a set of glucose data (Fig. 2, blood glucose levels/measures 204 taken as input, described in paragraph 0029, "Additionally, or alternatively, blood glucose levels, as shown at process block 204, may be acquired from the sensor(s) 102 ...").  
Fischl does not explicitly teach the invention wherein the model comprises: 
a post-prandial hypoglycemia prediction module, designed to predict low glucose levels upon at least a portion of the set of glucose data determined to be a meal pattern; and 
a proximity hypoglycemia prediction module designed to predict low glucose levels upon at least a portion of the set of glucose data determined to be a non-meal pattern. 
Hayter teaches analogous art in the technology of glucose monitoring (Abstract).Hayter teaches the invention wherein the model comprises: 
a post-prandial hypoglycemia prediction module, designed to predict low glucose levels upon at least a portion of the set of glucose data determined to be a meal pattern; and 
a proximity hypoglycemia prediction module designed to predict low glucose levels upon at least a portion of the set of glucose data determined to be a non-meal pattern (Fig. 1B: post-prandial and fasting (non-meal) glucose modules in communication with meal-start detector).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Fischl to have included two distinct modules to predict glucose levels based on detected meal and non-meal times, the motivation being that such a module allows for accurate and reliable fasting glucose determination and post-prandial glucose tolerance determination (Paragraph 0014), both of which are metrics highly relevant to the determination of the insulin delivery schedule of Fischl.
send a command to the glucagon pump to administer glucagon at the optimal time (Fig. 2, delivering insulin (or possibly glucagon, see previous citation of paragraph 0041) dosing step 232).
Although Hayter teaches an invention which is capable of detecting post-prandial and non-meal patterns and predicting low glucose levels during those patterns, neither Fischl nor Hayter explicitly teach identifying when the patient’s glucose level has fallen below, specifically, a hypoglycemic threshold.
Say teaches analogous art in the technology of monitoring blood glucose concentration (Abstract), and also takes into consideration meal event times (Paragraph 0317-0318: patient-specific data, including food intake, used to predict patient’s response to future episodes; Claim 2: patient condition parameter includes meal event time indication).  Say further teaches the invention being capable of specifically identifying when the patient’s glucose level has fallen below a hypoglycemic level (Paragraph 0267: determination of hypoglycemia by meal based on exceeding threshold; Paragraph 0269: alarm levels may be set based on threshold glucose concentration to indicate hypo or hyperglycemia).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Fischl in view of Hayter to incorporate identifying, specifically, when the patient’s glucose level has fallen below a hypoglycemic threshold as taught by Say, the motivation being that since both Hayter and Fischl are concerned with monitoring glucose levels, identifying an abnormal level via a threshold would allow for the combination to easily identify abnormalities in glucose levels.  Furthermore, such a function, including consideration of meal times, is common in blood glucose monitoring arts, and Examiner has provided additional pertinent arts of record in the Conclusion of the present Office Action.
Fischl, Hayter, and Say do not explicitly teach identifying whether a rising or falling rate of change of the patient’s glucose level indicates onset of post-bariatric hypoglycemia.
Petisce teaches analogous art in the technology of monitoring blood glucose concentration (Abstract).  Petisce further identifying whether a rising or falling rate of change of the patient’s glucose level indicates onset of hypoglycemia, at a predetermined future time (Paragraphs 0099-0102: rate of change of glucose level indicative of onset of hypoglycemia in next few minutes, i.e., a predetermined future time).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Fischl, Hayter, and Say to include identifying whether a rising or falling rate of change of the patient’s glucose level indicates onset of hypoglycemia as taught by Petisce, the motivation being that Petisce demonstrates that a rate of change can to determine severity of glucose changes and whether or not such changes are likely to result in hypo/hyperglycemic events (Paragraph 0099).  
Examiner notes that Applicant defines post-bariatric hypoglycemia as “… characterized by hypoglycemia occurring one to three hours after meals” (Paragraph 0005).  The combination above is fully capable of detecting post-bariatric hypoglycemia since Hayter identifies meal times and Petisce identifies onset of hypoglycemia based on rate of change of glucose levels, wherein the combination provides detection of hypoglycemic events relative to meal/non-meal times.  It would have been obvious to have included classifying hypoglycemic events one to three hours after a meal as post-bariatric hypoglycemic events since doing so provides an additional pertinent blood glucose monitoring parameter evidenced as well-known by Applicant’s Paragraph 0005.
	Re. Claim 11: Fischl, Hayter, Say, and Petisce teach the invention according to claim 10.  Fischl further teaches the invention wherein the processor is further caused to determine whether the predicted blood glucose level will fall below a threshold within a window of time based on the model (Figs. 3 and 4, showing algorithm-computed delivery waveforms compared to a normal blood glucose response, wherein the graphs show the normal blood glucose response falling below normal blood glucose levels for a window of time; paragraph 0041, "...the algorithm can compute and deliver the optimal insulin (and potentially glucagon) waveform by explicitly solving for a time-varying set of insulin doses l(t) that minimize the excursions of the blood glucose levels from the normal range," wherein the recitation of "minimization" and a "normal range" reads upon predicting glucose level falling below a threshold).  
The generation of an optimal delivery schedule as taught by Fischl necessarily takes into account when blood glucose levels would fall below a threshold within a window of time and creates a delivery schedule to generate an optimal blood glucose response which minimizes these excursions beyond such a threshold.
Re. Claim 12: Fischl, Hayter, Say, and Petisce teach the invention according to claim 11.  Hayter further teaches the invention wherein the processor is further caused to determine the window of time based on the time of a subset of the set of glucose data that indicates the patient has recently consumed a meal (Fig. 3, showing identified windows of time pre- and post-meal, described in Paragraphs 0041-0044).
Re. Claim 14: Fischl, Hayter, Say, and Petisce teach the invention according to claim 10.  Fischl further teaches the invention wherein the proximity hypoglycemia prediction module is designed to predict when glucose level is below the predefined hypoglycemic threshold; and wherein the post-prandial hypoglycemia prediction module is designed to predict when glucose level is below a predefined threshold after a meal has been consumed (Claim 17, "The dispenser control system of claim 15 wherein the controller executes the program stored in the controller to activate the dispenser control system to deliver the at least one dose of the pharmaceutical to the individual when the at least one of the pump settings and the input data is outside a predetermined threshold, the predetermined threshold includes at least one of a target blood glucose level of the individual and a postprandial blood glucose level of the individual.").  Because the threshold to deliver a pharmaceutical dose (which is predicted via a time-varying delivery schedule) may be at least one of a target blood glucose level and a postprandial blood glucose level of the individual, there is an indication that the controller can perform both of these tasks, thus encompassing the functions of both modules as required by claim 14.  The term "target blood glucose level" reads upon the system of Fischl predicting when glucose levels are either below a normal range (i.e., hypoglycemic), or above.  Additionally, Hayter also indicates two thresholds for the fasting glucose module and post-prandial glucose module (Fig. 1B).
	Re. Claim 16:  Fischl, Hayter, Say, and Petisce teach the invention according to claim 10.  Petisce further teaches the invention wherein the predetermined future time is less than thirty minutes (Paragraph 0099: “… a glucose "Rate of Change" can be a glucose prediction in DT minutes (e.g., about 10 minutes prospectively in units of mg/dL/min) based on current glucose value and rate of change;” Paragraph 0100: “… DT can be 15 minutes (e.g., if glucose is being predicted 15 min in the future)”).
	Applicant’s specification describes the time of thirty minutes as exemplary (Paragraph 0065: “For example, the algorithm can examine impending glucose levels for the next thirty minutes”).  Absent a teaching as to criticality or unexpected result of requiring identifying whether the rate of change of a patient’s glucose levels indicates onset of post-bariatric hypoglycemia in specifically the next thirty minutes or less, such a parameter can be considered an obvious matter of design choice since Applicant has disclosed that this limitation solves any stated problem or is for any particular purpose.
	Re. Claim 17: Fischl, Hayter, Say, and Petisce teach the invention according to claim 10, wherein claim 10 recites the term “a patient” in the following limitations: 
the system comprising: 
a glucose sensor configured to output glucose data related to a concentration of glucose in the bloodstream of a patient.
A glucose sensor which is configured to output glucose data of a patient is not functionally different from a glucose sensor which is configured to output glucose data of a patient having post-bariatric hypoglycemia.  The glucose sensor as taught by Fischl appears to be capable of obtaining and outputting glucose information of a patient having post-bariatric hypoglycemia.
Examiner further notes that, should such a claim limitation be argued as providing patentable weight, Applicant’s claimed invention now describes a system for predicting hypoglycemia in a patient having hypoglycemia, wherein the prediction step would thus be, at best, redundant or, at worst, non-functional.
Re. Claim 18: Fischl, Hayter, Say, and Petisce teach the invention according to claim 10.  Claim 18 merely provides the definition of post-bariatric hypoglycemia, which is indicated as well-known in the art and defined by Applicant’s Specification in Paragraph 0005.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner further notes that even though Applicant defines post-bariatric hypoglycemia (PBH) as hypoglycemia occurring within a specific window of time following a meal (Paragraph 0005), Applicant’s method (Paragraph 0075-0078) of identifying PBH does not identify a time relative to a meal, and instead uses a particular rate of change within a non-meal context (Fig. 3A: step 340; Fig. 3B: step 314 only determines if device is in a non-meal mode).  Such claim concepts are likely better suited for patentability than what is currently claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steil et al. (US 20200268968 A1) – Paragraph 0018: CDS algorithms take into account rate of change of blood glucose levels; Paragraph 0058: “Referring to FIG. 1, system 10 collects data from various resources (e.g., activity monitor 34, blood glucose monitor 36, client device 32, insulin pump 14 etc.), stores data 21 in data repository 20, applies data processing engine 30 that implements various CDS algorithms to data 21, predicts various outcomes (e.g., fasting glucose, 2-hour postprandial glucose, and incidence of hypoglycemia), and makes a therapy recommendation for a parameter in insulin pump 14.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN XU/Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 November 2022